Title: Tobias Lear to the Cabinet, 24 February 1793
From: Lear, Tobias
To: Cabinet


          
            United States, February 24th: 1793
          
          The President of the United States requests the attendance of the Secretary of State, at nine O’clock tomorrow morning, at the President’s House, on the subject of the Note sent to the Secretary from the President, on the 17th Inst. and that the Secretary will bring with him such remarks as he may have committed to writing in pursuance of said Note.
          At the same time the President will lay before the heads of the Departments some communications which he has just received from General Hull.
        